DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, 2, III in the reply filed on January 9, 2021 is acknowledged.  Claims 5 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Objections
Claims 7 and 15 objected to because of the following informalities: amending claims 7 and 15 to recite “above [[the]] a top of the mirror” would correct an antecedent basis problem.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 9-12 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 lacks written description because it recites “encapsulating a mirror with an integral base; forming a side wall, wherein the side wall extends upwardly from the integral base and terminates at an upper rim; and forming an open top, wherein the open top extends downwardly and inwardly from the side wall.”  The specification at paragraph [27] states that the material of the base is chosen from “polyurethane, silicone, and types of polyethylene.”  However, besides repeating these exact steps, the specification does not illustrate nor disclose how these steps are performed.  Also, as best understood, it is not clear how the above steps are intended to be performed.  For example, “encapsulating” is defined as “to place in or as if in a capsule”.  This means that the mirror must be completely surrounded as if in a capsule.  However, it is unclear how the “open top” would be formed after the encapsulation.  Additionally, it is unclear how the side walls are formed after the encapsulation.  It is noted that objects made from polyurethane, silicone, and types of polyethylene are often manufactured using some type of molding process, but these molding processes often occur at one time and do not allow additional forming.  Because a person having ordinary skill in the art before the effective filing date would not have understood how the above steps are performed, 
All claims which depend from a claim which lacks written description also lacks written description by virtue of their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites “An integral base, wherein the outside bottom of the integral base comprises a mirror.”  It is noted that the term “integral base” is not described with reference to the figures, and it is not clear what makes the base integral.  Additionally, paragraph [27] states that the material of the base is chosen from “polyurethane, silicone, and types of polyethylene.”  However, a mirror is not made from polyurethane, silicone, or polyethylene, and it is unclear how the mirror can be part of the integral base.
Claim 1 is also indefinite because it recites “An integral base … a side wall … and an open top.”  These three elements are recited as separate elements.  However, looking at FIG. 5, it can be seen that the shaving mirror base (excluding the mirror) is 
Claims 1 and 9 are also indefinite because it recites that “the open top extends downwardly and inwardly from the side wall.”  It is not clear what is meant by “inwardly”.
Claims 6 and 14 are indefinite because they recite “further comprising an inward opening”.  The above recitation makes it appear that the inward opening is an independent element.  However, the inward opening (1005) is part of the side wall and is not an independent element (see Application, FIG. 10).  Accordingly, claims 6 and 14 are misleading and thus unclear.
Claims 8 and 16 are also indefinite because it recites that “the shaving mirror base is made from one of the following materials: polyurethane, silicone, and a type of polyethylene.”  The above recitation makes it sound like the entire shaving mirror base is made from one of the above materials.  However, parent claims 1 and 9 states that the shaving mirror base comprises “a mirror” which would not be made from one of the above materials.  Accordingly, the above recitation is unclear.
Claim 9 is indefinite because it recites “encapsulating a mirror with an integral base”.  “Encapsulating” is defined as “to place in or as if in a capsule”.  This means that the mirror must be completely surrounded as if in a capsule.  However, looking at FIG. 5, it is unclear if the mirror (515) is ever encapsulated or what the Applicant is trying to describe in the above step.
Claim 9 is also indefinite because it recites “an integral base … a side wall … and … an open top.”  These three elements are recited as separate elements.  
Claim 9 is also indefinite because it recites “encapsulating a mirror with an integral base, forming a side wall …, and forming an open top.”  Also, the specification at paragraph [27] states that the material of the base is chosen from “polyurethane, silicone, and types of polyethylene.”  The above steps are recited as separate steps.  However, objects made from polyurethane, silicone, and types of polyethylene are often manufactured using some type of molding process, but these molding processes often occur at one time and do not allow additional forming.  Accordingly, it is unclear how the above steps relate to each other.
All claims which depend from an indefinite claim are also indefinite by virtue of their dependencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by U.S. Publ. No. 2015/0314464 to Guzak (hereinafter Guzak).
Regarding claim 1, as best understood, Guzak discloses a shaving mirror base to place onto the bottom of a shaving cream/gel container, comprising: An integral base (see annotated FIG. 3 below), wherein the outside bottom of the integral base (see annotated FIG. 3 below) comprises a mirror (32) (see annotated FIG. 3 below and paragraph [0027]); 

    PNG
    media_image1.png
    305
    570
    media_image1.png
    Greyscale

a side wall (see annotated FIG. 3 above), wherein the side wall (see annotated FIG. 3 above) extends upwardly and terminates at an upper rim (see annotated FIG. 3 above); and an open top (see annotated FIG. 3 above), wherein the open top (see 
Regarding claim 2, Guzak discloses that the mirror (32) comprises one of: a flat mirror or a convex mirror (see FIG. 3, shows a flat mirror).
Regarding claim 4, Guzak discloses that the shape of the mirror (32) is one of the following: circle, square, or rectangle (see FIG. 2, shows a circle).
Regarding claim 6, as best understood, Guzak discloses an inward opening (see annotated FIG. 3 above) with a ninety degree angle, wherein the inward opening (see annotated FIG. 3 above) extends the circumference of the bottom of the inside of the side wall (see FIG. 2 and annotated FIG. 3 above).
Regarding claim 9, as best understood, Guzak discloses a manufacturing method of a shaving mirror base to place onto the bottom of a shaving cream/gel container, comprising: encapsulating a mirror (32) with an integral base (see annotated FIG. 3 above) (as discussed in the 112(b) rejection above, it is not clear what “encapsulating” means.  Since the mirror is placed in close proximity to the integral base, Guzak is considered to read on this recitation); forming a side wall (see annotated FIG. 3 above), wherein the side wall (see annotated FIG. 3 above) extends upwardly from the integral base (see annotated FIG. 3 above) and terminates at an upper rim (see annotated FIG. 3 above); and forming an open top (see annotated FIG. 3 above), wherein the open top (see annotated FIG. 3 above) extends downwardly and inwardly 
Regarding claim 10, Guzak discloses that the mirror (32) comprises one of: a flat mirror or a convex mirror (see FIG. 3, shows a flat mirror).
Regarding claim 12, Guzak discloses that the shape of the mirror (32) is one of the following: circle, square, or rectangle (see FIG. 2, shows a circle).
Regarding claim 14, as best understood, Guzak discloses an inward opening (see annotated FIG. 3 above) with a ninety degree angle, wherein the inward opening (see annotated FIG. 3 above) extends the circumference of the bottom of the inside of the side wall (see FIG. 2 and annotated FIG. 3 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2015/0314464 to Guzak (hereinafter Guzak) in view of U.S. Publ. No. 2004/0188470 to Hill (hereinafter Hill).
.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2015/0314464 to Guzak (hereinafter Guzak) in view of DE Patent No. 2211330 to Siegfried (hereinafter Siegfried).
Regarding claims 7 and 15, Guzak may not explicitly disclose a protective layer of material above the top of the mirror.  However, Siegfried discloses a protective layer (14) of material above the top of the mirror (15) (see FIG. 1 and page 2, lines 64-66 of the translation).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have included the protective layer of Siegfried into the device of Guzak in order to allow the mirror to be glued in place, thus making the mirror more secure (see Siegfried, page 2, lines 64-66 of the translation).

  Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2015/0314464 to Guzak (hereinafter Guzak) in view of U.S. Publ. No. 2015/0122755 to McGee (hereinafter McGee).
Regarding claims 8 and 16, as best understood, Guzak may not explicitly disclose that the shaving mirror base is made from one of the following materials: polyurethane, silicone, and a type of polyethylene.  However, McGee discloses that the shaving base (11) is made from one of the following materials: polyurethane, silicone, and a type of polyethylene (see FIG. 1 and paragraph [0027], discloses made from silicone).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the shaving mirror base of Guzak out of silicone, as disclosed by McGee, in order to securely hold the shaving cream can (see McGee, paragraph [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 1,833,436 to Priest (see FIG. 1, discloses a shaving kit with a mirror (33) with a protective layer (portion of 32) on top).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/           Primary Examiner, Art Unit 3649